RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claims 1, 3-5, 8, 9, 12, 14, 15, 17, 18, 20, 23, and 24, filed on 25 September 2020, have been entered in the above-identified application.  Claims 6, 7, 10, 11, and 16 have been cancelled by applicant.  Claims 1-5, 8-9, 12-15, and 17-25 are pending.

WITHDRAWN REJECTIONS
The objections to claims 3, 9, and 14 made of record on page 3, paragraph 6 of the office action mailed 25 June 2020 have been withdrawn due to Applicant’s amendment in the response filed 25 September 2020.
The provisional double patenting rejections of claims 1-3, 8, 9, 15, 17, 23, and 24 over U.S. Pat. No. 9,862,124, made of record on page 6, paragraph 10 of the office action mailed 25 June 2020 have been withdrawn due to Applicant’s amendment such that the claims are no longer coextensive in scope.
The 35 U.S.C. § 112(b) rejection of claims 3, 4, 8, 9, 12, 14, 15, 17, 18, and 20, made of record on page 3, paragraph 8 of the office action mailed 25 June 2020 have 
The 35 U.S.C. § 102 rejection of claims 1, 2, 3, 23, and 24 over Bae (U.S. Pub. 2006/0261737), made of record on page 8, paragraph 12 of the office action mailed 25 June 2020 have been withdrawn due to Applicant’s amendment in the response filed 25 September 2020.  In particular, Bae does not specify linear prism features as recited in amended claim 1.
The 35 U.S.C. § 102 rejection of claim 24 over Han (U.S. Pub. 2011/0212304), made of record on page 9, paragraph 13 of the office action mailed 25 June 2020 has been withdrawn due to Applicant’s amendment in the response filed 25 September 2020.  In particular, Han does not specify linear prism features as recited in amended claim 1.
The 35 U.S.C. § 103 rejection of claims 1-5, 8, 9, 12-15, 18, 23, and 25 as over Han in view of Sherman (U.S. Pub. 2011/0134623), made of record on page 11, paragraph 17 of the office action mailed 25 June 2020 have been withdrawn due to Applicant’s amendment in the response filed 25 September 2020.  Applicant’s arguments regarding the combination of Han and Sherman are persuasive.

The 35 U.S.C. § 103 rejection of claims 2-5 and 17-22 as over Han in view of Sherman and further in view of Wolk (U.S. Pub. 2013/0011608), made of record on 

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-4 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Padiyath (U.S. Pub. 2008/0291541).
Regarding claims 1, 2, and 4, Padiyath discloses a light redirecting solar control film (see title) shown in FIG. 1, reproduced below.  Layer 30 is a light redirecting layer which includes a plurality of prism structures 32.  Page 3, [0034] describes that prism structures 32 and/or filling layer 35 are formed from a polymerizable composition, reading on a resin layer comprising a structured major surface as claimed.  The prism structures are linear prisms, see p. 3-4, [0036].  Layer 40 is an adhesive layer, see p. 2, [0022].

    PNG
    media_image1.png
    302
    651
    media_image1.png
    Greyscale

	Thus, filling layer 35 reads on the claimed resin layer, layer 30 reads on the claimed barrier layer, and adhesive layer 40 reads on the clamed adhesive layer on the barrier layer.  As seen in FIG. 1, the linear prisms extend continuously along the horizontal direction, meeting the limitations of claims 2 and 4.
Regarding Claim 3, as Padiyath describes a film (see abstract and title and p. 1, [0005]), this implies that the film is two-dimensional.  Thus the plurality of features extend in multiple directions along the plane of the film.
Regarding claim 24, Padiyath describes a light redirecting solar control film as described above in regards to claim 1.  The adhesive layer 40 reads on a second resin layer on the barrier layer, meeting the limitation of this claim.  See also p. 5, [0046] describing an acrylic adhesive layer.

Claim Rejections - 35 USC § 103
Claims 1-5, 8, 9, 12-15, 18, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Pat.  2011/0134623) in view of Coleman (U.S. Pat. 8,619,363).
Regarding claim 1, Sherman describes an optical device which includes a light guide and a viscoelastic layer which is used in display devices, see abstract and p. 1, [0003-0004].  The device has a structured layer as shown in FIGS. 2b-c, 3a-b, 4a-c, 5a-c, and 6a-c and description at p. 2, [0029] and [0038].  Such structures may include, inter alia, linear prisms, see p. 2, [0038].  The optical device includes a lightguide and a viscoelastic layer which is a pressure-sensitive adhesive, see p. 1, [0023].  The tacky adhesive layer facilitates assembly of various product constructions because a separate adhesive layer may not be needed to bond a component to the optical device or article.  Sherman also teaches that a layer of inorganic particles may be formed on a substrate, see p. 16, [0181].
Sherman does not specify a barrier layer on the structured major surface.
Coleman describes a light re-directing element comprising a diffracting region, see abstract, including a prismatic light redirecting film, see FIG. 1, FIG. 14 and description at col. 3, lines 4-7 and lines 50-52.  The element may include various functional coatings such as an anti-reflective coating formed from a metal oxide (see col. 44, lines 1-30) or a metal coating formed from deposited metal (see col. 46, lines 10-24), a conductive coating formed from metals such as copper and silver or from semiconductor metal oxides such as zinc oxide and indium tin oxide (see col. 48, lines 51-58), a barrier film or coating (see col. 48, line 59 through col. 49, line 2), and other 
Sherman and Coleman are analogous because they are similar in structure and function, as they each disclose multilayered optical articles having a structured surface which are suitable for use in display devices.  They also disclose the use of a layer of inorganic particles as a functional layer, see Sherman at p. 16, [0181].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included functional barrier layer.  One of ordinary skill in the art would have been motivated to include at least one of the functional layers described in Coleman to achieve the desired functionalities of anti-reflectiveness, electrical conductivity, or reduced water or oxygen permeability.
Claims 2, 3, 4, and 5, Sherman also teaches that the microstructure extends in at least one direction, see p. 8, [0096].  Sherman teaches that the features on the lightguide may be randomly arranged, arranged in a particular pattern, or both, see p. 3, [0043].  A regular array of such features can include concentric circles, rectangles, squares, or other polygon shapes as claimed.  This reads on the plurality of features extending continuously along multiple directions. Sherman describes prismatic, 
Claims 8 and 9, Sherman describes several possible refractive index differences between the lightguide and the viscoelastic layer.  These layers may have different refractive indices as described at p. 4, [0057-0058], or may have substantially the same refractive index as described at p. 4, [0059].  Thus the resin and adhesive layer may have different refractive indices (as in claim 8) or substantially the same refractive index (as in claim 9).
Claims 12-14, Coleman teaches that suitable materials for the functional layers include metal oxides in the anti-reflective layer (see col. 44, lines 1-30); metals such as copper and silver or semiconductor metal oxides such as zinc oxide and indium tin oxide in the a conductive coating layer (see col. 48, lines 51-58), or silica embedded in a polymer matrix (see col. 63, lines 20-27) for the skin layer. These are among the specified barrier layer components.
Sherman likewise teaches that metal oxide particles or glass beads (which include silicon dioxide) may be used on the diffuse reflector, see p. 16, [0181].
Claim 15, Sherman teaches the use of a viscoelastic or elastomeric adhesive, see p. 1, [0023] and also p. 10, [0122-0123] describing rubber based and elastomer based pressure-sensitive adhesives.
Claim 18, Sherman teaches that the features on the lightguide may be randomly arranged, arranged in a particular pattern, or both, see p. 3, [0043].
Claim 23, Sherman teaches that the first substrate and the viscoelastic layer may each comprise a viscoelastic pressure-sensitive adhesive, see p. 14, [0161].  Such materials read on a first and second adhesive.
Claim 24, Sherman and Coleman are relied upon as described above in regards to claim 1.  The adhesive layer of Sherman reads on the second resin layer on the barrier layer as claimed.
Claim 25, Coleman teaches using the light re-directing element in displays and light fixtures, see abstract and col. 2, lines 40-62.  These devices read on oxygen and moisture-sensitive devices.

Claims 2-5 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Pat.  2011/0134623) in view of Coleman (U.S. Pat. 8,619,363) as applied above, and further in view of Wolk (U.S. Pub. 2013/0011608).  The rejection of claims 2- 5 and 18 is in alternative to the rejection of these claims over Sherman and Coleman alone.
Regarding claims 17-22, Sherman and Coleman are relied upon as described above.  Although Sherman teaches that the structured surface may comprise prismatic or pyramidal shapes (see p. 2-3, [0038]), the references do not specify that the plurality of features are nanoscale features or comprise both microscale and nanoscale features or include nanoscale features on the microscale features as claimed.
Wolk describes optical films having microstructured, nanovoided layers, see abstract and p. 1, [0005].  The microstructures may be prisms, lenses, or other features such as cube corner structures, see abstract and p. 1, [0006].  The microstructured 
Sherman, Coleman, and Wolk are analogous as because they are similar in structure and function, as each discloses optical films having microstructured surfaces which may be used in optical displays.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the microstructured, nanovoided surfaces of Wolk for use with the optical films of modified Sherman to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use such structures to provide different optical properties, see Wolk at p. 1, [0003].  There is a reasonable expectation of success as Wolk teaches using the optical films combined with an optical element as taught at p. 1, [0007].
Claims 2-4, Wolk teaches that the microstructured surface can form a regular linear or two dimensional array or form an irregular, pseudorandom, serpentine pattern, or random array, see p. 9-10, [0095].  Thus the features extend continuously along 
Claim 5, Wolk teaches that the microstructured surface can form a regular linear or two dimensional array or form an irregular, pseudorandom, serpentine pattern, or random array, see p. 9-10, [0095].  FIG. 15a-15c show a top view of the microstructured, nanovoided surface (see p. 2, [0027] and p. 21, [0194] in which the features are provided along concentric hexagons or rhombuses.  The optical elements may be used in displays, see p. 1, [0007].

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 25 September 2020 regarding the 35 U.S.C. § 102 and 103 rejections of the claims of record over Bae, or over Han, or over Han in view of Sherman, or over Han, Sherman and Wolk as recited in the previous office action have been considered but are moot due to the new grounds of rejection.

Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796